MORRISON, Judge.
Petitioner’s conviction was affirmed by this Court in Moreno v. State, 170 Tex.Cr.R. 410, 341 S.W.2d 455. Thereafter, this original application for writ of habeas corpus was filed by petitioner, an inmate of the Department of Corrections, in which he alleges that his conviction was void by virtue of the invalidity of the search warrant.
We held this case on our docket to await the action of the Supreme Court of the United States in Linkletter v. Walker, 85 S.Ct. 1731 (June 7, 1965) and Angelet v. Fay, 85 S.Ct. 1750 (June 7, 1965). It is apparent from the reasoning in both opinions that the validity of a search warrant may not be questioned where the decision in the state court conviction became final prior to the decision of the Supreme Court of the United States in Aguilar v. State of Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (June 15, 1964).
The writ of habeas corpus is denied.